DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims  1-2, 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Citation #17 on IDS dated 10/29/2019 by Yamamoto, Katsuyuki, et al. (hereinafter Yamamoto) discloses  "Functional imaging of muscle oxygenation using a 200-channel cw NIRS system.", of record on IDS, hereinafter "Yamamoto".

Regarding claim 1, Yamamoto teaches: A device for using at least one of infrared or near infrared (NIR) spectroscopy (Functional imaging of muscle oxygenation using NIRS is a promising technique for evaluation of the heterogeneity of muscle function and diagnosis of peripheral vascular disease or muscle injury, abstract page 142 lines 1-2) to detect actual or impending compartment syndrome, said device comprising:
a plurality of emitters that generate photons at NIR wavelengths (a topographical method by which 2-D images of superficial portions of tissues can be obtained by using arrays of light sources and detectors has been introduced in measurements of brain and muscle oxygenation, Pg. 142 Para.2 Lines 1-2);
a plurality of detectors that detect photons at NIR wavelengths (a topographical method by which 2-D images of superficial portions of tissues can be obtained by using arrays of light sources and detectors has been introduced in measurements of brain and muscle oxygenation, Introduction, Pg. 142 Para. 2 Lines 1-2);
an optics array capable of being wrapped around a body region of a patient that contains a plurality of distinct compartments of tissue (Fig. 3 Optical probes arranged in the left thigh, Pg. 145), the emitters and detectors being located in the optics array (using arrays of light sources and detectors, Introduction Pg. 142 paragraph 3 line 2);
a signal receiver receiving, from the optics array, data relating to photons detected by the detectors in response to those photons being generated by the emitters and emitted through tissue of the body region of the patient (The outputs from the amplifier were fed into a personal computer via an A/D converter. The gain of the amplifier and light intensity of the LED were automatically adjusted by the computer in order to obtain an appropriate signal level of detected light at the start of measurement, section 2.1 pg. 144 para. 1 line 3)
a signal processor to determine(The outputs from the amplifier were fed into a personal computer, section 2.1 pg. 144 para. 1 line 3), based on photon propagation (light intensity of the LED were automatically adjusted by the computer in order to obtain an appropriate signal level of detected light at the start of measurement, section 2.1 pg. 144 para. 1 line 3; a person of ordinary skill in the art would recognize photon propagation to be propagation of light ), tissue structures and boundaries thereof that define the plurality of distinct compartments of tissue (imaging system that can measure the changes in oxygenation and blood volume of muscles, abstract, page 142 line 3; Fig. 4 Imaging of changes in oxy-, deoxy-, and total hemoglobin concentrations during knee extension pg. 147; Fig. 6 Imaging of changes in oxy-, deoxy-, and total hemoglobin concentrations during knee extension exercise with arterial cuff occlusion 149; figs. 4 and 6 implicitly show tissue structures and boundaries thereof that define the plurality of distinct compartments of tissue based off light intensity; section 2.2 on page 144 further discloses calculating the changes in oxy- and deoxy-hemoglobin based off of optical pathlength and section 2.3 on page 145 discloses correction for the influence of a fat layer)
a display for displaying (personal computer in pg. 144 section 2.1 implicitly has a display)  a cross-sectional measure of regional differences in absorption within the distinct compartments of tissue in a cross-section of the body region of the patient (Figures 4 shows several frames chosen from images of muscle oxygenation of the left thigh before, during and after the exercise, Section 3 Results pg. 146 para. 1 lines 1-2; fig 4 page 147; Fig. 6 Imaging of changes in oxy-, deoxy-, and total hemoglobin concentrations during knee extension, pg. 149; figs. 4 and 6 implicitly show cross-sectional measure of regional differences in absorption within the distinct compartments of tissue in a cross-section of the body region; section 2.2 on page 144 further discloses calculating the changes in oxy- and deoxy-hemoglobin based off of optical pathlength and section 2.3 on page 145 discloses correction for the influence of a fat layer) so as to allow detection of compartment syndrome (Functional imaging of muscle oxygenation using NIRS is a promising technique for evaluation of the heterogeneity of muscle function and diagnosis of peripheral vascular disease or muscle injury….imaging system that can measure the changes in oxygenation and blood volume of muscles, abstract, page 142 lines 1-3; and heterogeneity of muscle oxygenation was investigated page 143 para. 2 line 3; measuring changes in blood oxygenation and blood volumes would implicitly aid with detection of compartment syndrome).

Regarding claim 2, Yamamoto teaches a device  wherein the cross-sectional measure depicts estimated pressures and/or oxygen saturation levels of the plurality of distinct compartments of tissue (Fig. 6 Imaging of changes in oxy-, deoxy-, and total hemoglobin concentrations during knee extension, pg. 149; Fig. 4 Imaging of changes in oxy-, deoxy-, and total hemoglobin concentrations during knee extension exercise, pg. 147) based on the data received from the optics array  (using arrays of light sources and detectors, Introduction Pg. 142 p3 line 2) and an inverse algorithm (section 2.2 Algorithm for calculating the changes in oxy- and deoxy-hemoglobin, pg. 145; results of Monte Carlo simulation with respect to photon migration within a muscle tissue, Section 4 Discussion Pg. 151 Para. 1 lines 3-4).

Regarding claim 9, Yamamoto teaches a device wherein the emitters and the detectors of the optics array are arranged in a mesh both radially and longitudinally defining a substantially cylindrical shape (Fig. 3 Optical probes arranged in the left thigh, page 145).

Regarding claim 10, Yamamoto teaches A method for using at least one of infrared or near infrared (NIR) spectroscopy to detect compartment syndrome (Functional imaging of muscle oxygenation using NIRS is a promising technique for evaluation of the heterogeneity of muscle function and diagnosis of peripheral vascular disease or muscle injury….imaging system that can measure the changes in oxygenation and blood volume of muscles, abstract, page 142 lines 1-3; and heterogeneity of muscle oxygenation was investigated page 143 para. 2 line 3; measuring changes in blood oxygenation and blood volumes would implicitly aid with detection of compartment syndrome), said method comprising:  
placing an optics array around a body region of a patient that contains a plurality of distinct compartments of tissues (Fig. 3 Optical probes arranged in the left thigh, Pg. 145), the optics array including a plurality of emitters that generate photons at NIR wavelengths and a plurality of detectors that detect photons at NIR wavelengths (using arrays of light sources and detectors, Introduction Pg. 142 p.3 line 2);
emitting photons from at least one of the emitters (a topographical method by which 2-D images of superficial portions of tissues can be obtained by using arrays of light sources and detectors has been introduced in measurements of brain and muscle oxygenation, Pg. 142 P2 Lines 1-2);
detecting photons at more than one of the detectors in response to those photons being emitted by the at least one emitter and having traveled through the body region of the patient (a topographical method by which 2-D images of superficial portions of tissues can be obtained by using arrays of light sources and detectors has been introduced in measurements of brain and muscle oxygenation, Introduction, Pg. 142 P2 Lines 1-2);
processing the detected photons to determine, based on photon propagation (light intensity of the LED were automatically adjusted by the computer in order to obtain an appropriate signal level of detected light at the start of measurement, section 2.1 pg. 144 para. 1 line 3; a person of ordinary skill in the art would recognize photon propagation to be propagation of light ), tissue structures and boundaries thereof that define the plurality of distinct compartments of tissue (a topographical method by which 2-D images of superficial portions of tissues can be obtained by using arrays of light sources and detectors has been introduced in measurements of brain and muscle oxygenation, Introduction, Pg. 142 P2 Lines 1-2; imaging system that can measure the changes in oxygenation and blood volume of muscles, abstract, page 142 line 3; Fig. 4 Imaging of changes in oxy-, deoxy-, and total hemoglobin concentrations during knee extension pg. 147; Fig. 6 Imaging of changes in oxy-, deoxy-, and total hemoglobin concentrations during knee extension exercise with arterial cuff occlusion 149; figs. 4 and 6 implicitly show tissue structures and boundaries thereof that define the plurality of distinct compartments of tissue based off light intensity; section 2.2 on page 144 further discloses calculating the changes in oxy- and deoxy-hemoglobin based off of optical pathlength and section 2.3 on page 145 discloses correction for the influence of a fat layer); and
displaying a cross-sectional measure of regional differences in absorption within the distinct compartments of tissue in a cross-section of the body region of the patient (Fig. 6 Imaging of changes in oxy-, deoxy-, and total hemoglobin concentrations during knee extension, pg. 149; Fig. 4 Imaging of changes in oxy-, deoxy-, and total hemoglobin concentrations during knee extension exercise, pg. 147)  so as to allow detection of compartment syndrome (Functional imaging of muscle oxygenation using NIRS is a promising technique for evaluation of the heterogeneity of muscle function and diagnosis of peripheral vascular disease or muscle injury….imaging system that can measure the changes in oxygenation and blood volume of muscles, abstract, page 142 lines 1-3; and heterogeneity of muscle oxygenation was investigated page 143 para. 2 line 3; measuring changes in blood oxygenation and blood volumes would implicitly aid with detection of compartment syndrome).
	
	Regarding claim 11, Yamamoto teaches a method wherein the cross-sectional measure depicts estimated pressures and/or oxygen saturation levels of the plurality of distinct compartments of tissue (Fig. 6 Imaging of changes in oxy-, deoxy-, and total hemoglobin concentrations during knee extension, pg. 149; Fig. 4 Imaging of changes in oxy-, deoxy-, and total hemoglobin concentrations during knee extension exercise, pg. 147)  based on an inverse algorithm (section 2.2 Algorithm for calculating the changes in oxy- and deoxy-hemoglobin, pg. 145; results of Monte Carlo simulation with respect to photon migration within a muscle tissue, Section 4 Discussion Pg. 151 Para. 1 lines 3-4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3-5, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Barbour (US 20090171195 A1, of record on IDS).

	Regarding claim 3, Yamamoto does not teach a device wherein  the inverse algorithm is a three-dimensional modeling algorithm, and the display displays a tomographic representation of the distinct compartments of tissue reconstructed from the received data using the three-dimensional modeling algorithm. Barbour discloses “a method for detailed delineation of variation of autoregulation and more particularly tissue metabolism” (abstract) and  a method that employs near infrared optical sources which, when combined with array sensing techniques and tomographic reconstruction methods [(0007]). Barbour teaches a device wherein the inverse algorithm (Derivative information means any information that can be derived from the images, [0024]) is a three-dimensional modeling algorithm (delineate variations of tissue metabolism, wherein the image can be a topographic, 2D tomographic, 3D tomographic map or any of the combination thereof [0022]), and the display displays a tomographic representation of the distinct compartments of tissue reconstructed from the received data using the three-dimensional modeling algorithm (Delineating variations of tissue metabolism of a 3D tomographic map, and deriving information from the image would implicitly allow for distinction between compartments in an tomographic image as distinct compartments of tissue function differently from one another and exhibit different optical properties; delineation of information afforded by the method described here, can be used to distinguish, for instance, between those regions of tissue continuing to experience oxygen debt…  Fig. 3 [0056]).
	It would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to have modified the invention of Yamamoto by making the inverse algorithm a three-dimensional modeling algorithm, and the display displays a tomographic representation of the distinct compartments of tissue reconstructed from the received data using the three-dimensional modeling algorithm, as taught by Barbour, in order to  produce a time-series of images (Barbour-  method employs near infrared optical sources which, when combined with array sensing techniques and tomographic reconstruction methods, can also produce a time-series of images [0007]) and have a 3D tomographic map that reveals the spatial dependence of some parameter related to the considered autoregulatory state as suggested by Barbour ([0023]).

	Regarding claim 4, Yamamoto in view of Barbour as modified above teaches the claimed invention as discussed above. Yamamoto further teaches a device wherein the tomographic representation shows a cross section depicting the relative oxygenation levels (Functional imaging of muscle oxygenation using NIRS is a promising technique for evaluation of the heterogeneity of muscle function and diagnosis of peripheral vascular disease or muscle injury, abstract page 142 lines 1-2)  of the tissue in each of the distinct compartment 30 of tissue of the body region of the patient  (Figures 4 shows several frames chosen from images of muscle oxygenation of the left thigh before, during and after the exercise, section 3 results lines 1-2 pg. 146; fig 4 page 147; Fig. 6 Imaging of changes in oxy-, deoxy-, and total hemoglobin concentrations during knee extension, pg. 149).

Regarding claim 5, Yamamoto in view of Barbour as modified above teaches the claimed invention as discussed above. Yamamoto further teaches a device wherein the tomographic representation is based, at least in part, upon differing absorption spectra of oxygenated/deoxygenated hemoglobin (Fig. 6 Imaging of changes in oxy-, deoxy-, and total hemoglobin concentrations during knee extension, pg. 149; Fig. 4 Imaging of changes in oxy-, deoxy-, and total hemoglobin concentrations during knee extension exercise, pg. 147).
	
	Regarding claim 12, Yamamoto does not teach a method the inverse algorithm is a three-dimensional modeling algorithm, and displaying the cross-sectional measure comprises displaying a tomographic representation of the plurality of distinct compartments of tissue that is reconstructed using the three-dimensional modeling algorithm. Barbour discloses “a method for detailed delineation of variation of autoregulation and more particularly tissue metabolism” (abstract) and  a method that employs near infrared optical sources which, when combined with array sensing techniques and tomographic reconstruction methods [(0007]). Barbour teaches a method wherein the inverse algorithm (Derivative information means any information that can be derived from the images, [0024])  is a three-dimensional modeling algorithm ((delineate variations of tissue metabolism, wherein the image can be a topographic, 2D tomographic, 3D tomographic map or any of the combination thereof [0022]), and displaying the cross-sectional measure comprises displaying a tomographic representation of the plurality of distinct compartments of tissue that is reconstructed using the three-dimensional modeling algorithm (Delineating variations of tissue metabolism of a 3D tomographic map, and deriving information from the image would implicitly allow for distinction between compartments in an tomographic image as distinct compartments of tissue function differently from one another and exhibit different optical properties; delineation of information afforded by the method described here, can be used to distinguish, for instance, between those regions of tissue continuing to experience oxygen debt…  Fig. 3 [0056]).
	It would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to have modified the invention of Yamamoto by making the inverse algorithm a three-dimensional modeling algorithm, and displaying the cross-sectional measure comprises displaying a tomographic representation of the plurality of distinct compartments of tissue that is reconstructed using the three-dimensional modeling algorithm, in order to  produce a time-series of images (Barbour-  method employs near infrared optical sources which, when combined with array sensing techniques and tomographic reconstruction methods, can also produce a time-series of images [0007]) and have a 3D tomographic map that reveals the spatial dependence of some parameter related to the considered autoregulatory state as suggested by Barbour ([0023]).

	Regarding claim 13, Yamamoto in view of Barbour as modified above teaches the claimed invention as discussed above. Yamamoto further teaches a method wherein the tomographic representation shows a cross section depicting the relative oxygenation levels (Functional imaging of muscle oxygenation using NIRS is a promising technique for evaluation of the heterogeneity of muscle function and diagnosis of peripheral vascular disease or muscle injury, abstract page 142 lines 1-2)   of each of the plurality of compartments of tissue of the body region of the patient (Figures 4 shows several frames chosen from images of muscle oxygenation of the left thigh before, during and after the exercise, section 3 results lines 1-2 pg. 146; fig 4 page 147; Fig. 6 Imaging of changes in oxy-, deoxy-, and total hemoglobin concentrations during knee extension, pg. 149).
	
	Regarding claim 14, Yamamoto in view of Barbour as modified above teaches the claimed invention as discussed above. Yamamoto further teaches a method wherein further comprising continuously updating the tomographic representation to indicate trending of the relative oxygenation levels of the plurality of compartments of tissue. (Fig. 6 Imaging of changes in oxy-, deoxy-, and total hemoglobin concentrations during knee extension exercise with arterial cuff occlusion. Time after the onset of exercise is shown beside each frame., Page 145 Para 1, lines 1-2; imaging over time implicitly continuously updates the tomographic representation).
	
	Regarding claim 15, Yamamoto in view of Barbour as modified above teaches the claimed invention as discussed above. Yamamoto further teaches a method wherein the tomographic representation is based, at least in part, upon differing absorption spectra of oxygenated/deoxygenated hemoglobin (Fig. 6 Imaging of changes in oxy-, deoxy-, and total hemoglobin concentrations during knee extension, pg. 149; Fig. 4 Imaging of changes in oxy-, deoxy-, and total hemoglobin concentrations during knee extension exercise, pg. 147).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Barbour as applied to claims 5 and 15 above, and further in view of Yamashita et al (US 6542763 B1, hereinafter "Yamashita") .
	
	Regarding claim 6, Yamamoto in view of Barbour as modified above teaches the claimed invention as discussed above. Yamamoto further teaches a device wherein the tomographic representation is further based, at least in part, upon differing absorption spectra from other tissues ( to correct the influence of a subcutaneous fat layer, we have used correction curves ..., section 2.3 Correction for the influence of a fat layer page 145 lines 1-2). Yamamoto does not teach a device wherein the tomographic representation is further based, at least in part, upon differing absorption spectra from myoglobin and other tissues.
	Yamashita discloses “Optical Measurement Equipment And Recording Medium And Optical Measurement Method”  (title)  and is in applicant’s field of endeavor of A61B2562/0233. Yamashita teaches a device wherein the tomographic representation is further based, at least in part, upon differing absorption spectra from myoglobin (blood circulation and the oxygen metabolism in a biological body correspond to a concentration and a change in the concentration of a specific pigment (hemoglobin, cytochrome, myoglobin etc.) in the biological body, col. 1 lines 60-64).
	It would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to have modified the invention of Yamamoto in view of Barbour, to include a limitation wherein tomographic representation is further based, at least in part, upon differing absorption spectra from myoglobin, as taught by Yamashita in order to measure blood circulation and oxygen metabolism, as suggested by Yamashita (the concentration of the pigment can be measured from an amount of absorption of light having wavelengths within a range from visual to infrared light. The blood circulation and the oxygen metabolism are indicative of a normal or abnormal condition of the organ in the biological body, col. 1 line 64- col. 2 line 2). 
	
	Regarding claim 16, Yamamoto in view of Barbour as modified above teaches the claimed invention as discussed above. Yamamoto further teaches a method wherein the tomographic representation is further based, at least in part, upon differing absorption spectra from other tissue  ( to correct the influence of a subcutaneous fat layer, we have used correction curves ..., section 2.3 Correction for the influence of a fat layer page 145 lines 1-2). Yamamoto does not teach a method wherein the tomographic representation is further based, at least in part, upon differing absorption spectra from myoglobin.
	Yamashita discloses “Optical Measurement Equipment And Recording Medium And Optical Measurement Method”  (title)  and is in applicant’s field of endeavor of A61B2562/0233. Yamashita teaches a method wherein the tomographic representation is further based, at least in part, upon differing absorption spectra from myoglobin (blood circulation and the oxygen metabolism in a biological body correspond to a concentration and a change in the concentration of a specific pigment (hemoglobin, cytochrome, myoglobin etc.) in the biological body, col. 1 lines 60-64).
It would have been obvious to one of ordinary skill in the art, before the effective
filing date of the claimed invention, to have modified the invention of Yamamoto in view of Barbour, to include a limitation wherein tomographic representation is further based, at least in part, upon differing absorption spectra from myoglobin, as taught by Yamashita in order to measure blood circulation and oxygen metabolism, as suggested by Yamashita (the concentration of the pigment can be measured from an amount of absorption of light having wavelengths within a range from visual to infrared light. The blood circulation and the oxygen metabolism are indicative of a normal or abnormal condition of the organ in the biological body, col. 1 line 64- col. 2 line 2). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto as applied to claim 1 above, and further in view of Pogue et al. (US 20060247531 A1, of record on IDS, hereinafter "Pogue").

Regarding claim 7, Yamamoto teaches a device wherein the emitters are light emitting diode (LED) or Laser Diode emitters (A light-emitting diode … including two diode-elements of 830- and 770-nm peak wave lengths, was used for the light source, section 2.1 methods page 143 p1 lines 3-4) and detectors (five photodiodes were mounted on a flexible substrate, abstract pg. 141 line 6). Yamamoto does not teach a device wherein detectors are photomultiplier tubes, silicon p-i-n photodiodes, or avalanche photodiodes however, Pogue teaches a method wherein  the detectors are  photomultiplier tubes (array of photomultiplier tubes [0031]), silicon p-i-n photodiodes, or avalanche photodiodes.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Yamamoto, to include a limitation wherein in the detectors are  photomultiplier tubes, silicon p-i-n photodiodes, or avalanche photodiodes in order to improve weak signal gain, as suggested by Pogue (an array of photomultiplier tubes for improved weak-signal gain, [0030]). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto as applied to claim 1 above, and further in view of Mestha et al (US 20150018654 A1, of record on IDS, hereinafter "Mestha").

Regarding claim 8, Yamamoto does not teach a device wherein the emitters and the detectors of the optics array are evenly spaced in a single ring. However, Mestha teaches a device wherein the emitters and the detectors of the optics array are evenly spaced in a single ring (Band 401 has a plurality of emitter/detector pairs fixed to an inner side thereof, fig 11, [0032]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Yamamoto, to include a limitation wherein  emitters and the detectors of the optics array are evenly spaced in a single ring, as taught by Mestha, in order to achieve an apparatus that can be worn circumferentially around an area of exposed skin as suggested by Mestha ([0002]). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto as applied to claim 1 above, and further in view of Schuler et al. (US 20130317367 A1, of record cited on IDS, hereinafter "Schuler").

	Regarding claim 9, Yamamoto does not teach  a device wherein the emitters and the detectors of the optics array are arranged in a mesh both radially and longitudinally defining a substantially cylindrical shape. Schuler, however teaches a device wherein the emitters and the detectors of the optics array are arranged in a mesh both radially and longitudinally defining a substantially cylindrical shape (FIG. 37 illustrates sensors positioned along a length of a sleeve according to one exemplary embodiment of the invention, [0088]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Yamamoto, to include a limitation wherein the emitters and the detectors of the optics array are arranged in a mesh both radially and longitudinally defining a substantially cylindrical shape, as taught by Schuler, in order to achieve accurate sensor placement that will not allow for movement of the sensors relative to the region of interest, as suggested by Schuler ([0348]). 

Claim 17-20 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto as applied to claim 10 above, and further in view of Hielscher et al (US 20170027480 A1, herein after "Hielscher").

Regarding claim 17, Yamamoto does not teach a method wherein the emitting and detecting comprises: emitting photons from a first of the emitters and detecting those photons at all of the detectors; after emitting photons from the first emitter, emitting photons from a second of the emitters and detecting those photons at all of the detectors; and after emitting photons from the second emitter, sequentially repeating the emitting and detecting for the remaining emitters so as to serially activate all of the emitters. Hielscher is in applicants field of endeavor of A61B 5/0073 and A61B 5/14546 and discloses “Dynamic Optical Tomographic Imaging Devices Methods and Systems”.
Hielscher teaches a method wherein the emitting and detecting comprises: emitting photons from a first of the emitters and detecting those photons at all of the detectors (One emitter may operate at a given time while all the receivers receive light scattered from the emitter, [0036]); after emitting photons from the first emitter, emitting photons from a second of the emitters and detecting those photons at all of the detectors (Then another emitter may be activated and so on, [0036]); and after emitting photons from the second emitter, sequentially repeating the emitting and detecting for the remaining emitters so as to serially activate all of the emitters (near-infrared (NIR) light is guided through the optical fiber conduits ....each of the source optical fibers 13 sequentially delivers light to the major arteries in the leg 12 while each of the detection optical fibers 13 capture the light transmitted through the arteries at various locations [0048]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Yamamoto, to include a method wherein the emitting and detecting comprises: emitting photons from a first of the emitters and detecting those photons at all of the detectors; after emitting photons from the first emitter, emitting photons from a second of the emitters and detecting those photons at all of the detectors; and after emitting photons from the second emitter, sequentially repeating the emitting and detecting for the remaining emitters so as to serially activate all of the emitters, as taught by Hielscher in order to achieve measurements can be that can be repeated frequently, as suggested by Hielscher ([0013]).

Regarding claim 18, Yamamoto does not teach a method wherein the second emitter is adjacent to the first emitter, and the sequential repeating comprises sequentially activating adjacent emitters. However, Hielscher teaches a method wherein the second emitter is adjacent to the first emitter, and the sequential repeating comprises sequentially activating adjacent emitters (emitters are shown as adjacent in fig 4; The light is effectively scanned over the body part by sequentially emitting light from one light source at the time and detecting the light intensity which is transmitted through the body part by the light detectors. One emitter may operate at a given time while all the receivers receive light scattered from the emitter. Then another emitter may be activated and so on [0036]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Yamamoto, to include a method wherein the second emitter is adjacent to the first emitter, and the sequential repeating comprises sequentially activating adjacent emitters, as taught by Hielscher, in order to achieve measurements can be that can be repeated frequently (Hielscher- [0013]) and this design also allows for optical fibers to make direct contact with the skin and still maintain constant source-detector fiber positions, as suggested by Hielscher ([0046]). 

	Regarding claim 19, Yamamoto in view of Hielscher as modified above teaches the claimed invention as discussed above. Yamamoto further teaches a method wherein the second emitter is not adjacent to the first emitter (a probe is composed of a light source…, Page 143 Section 2.1 Instrumentation Paragraph 1 Line 2; Optical probes arranged in the left thigh (a) and examples of the optical probe arrangement used in experiments with (b) and without (c) cuff occlusion, Fig 3c page 145).

Regarding claim 20, Yamamoto does not teach a method wherein after sequentially repeating the emitting and detecting so as to serially activate all of the emitters, repeating the emitting and detecting process so as to continuously serially activate all of the emitters (The light is effectively scanned over the body part by sequentially emitting light from one light source at the time and detecting the light intensity which is transmitted through the body part by the light detectors. One emitter may operate at a given time while all the receivers receive light scattered from the emitter. [0036]; measurements can be repeated frequently [0013]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Yamamoto, to include a method wherein after sequentially repeating the emitting and detecting so as to serially activate all of the emitters, repeating the emitting and detecting process so as to continuously serially activate all of the emitters, as taught by Hielscher, in order to achieve measurements can be that can be repeated frequently (Hielscher- [0013]) and this design also allows for optical fibers to make direct contact with the skin and still maintain constant source-detector fiber positions, as suggested by Hielscher ([0046]).

Response to Arguments
Applicant’s arguments, see remarks, filed 06/30/2022, with respect to objections to drawings and specification have been fully considered and are persuasive.  The objections of non-final mailed has been withdrawn. 
Applicant's arguments filed 06/30/2022, with respect to claims 1 and 10, rejected under 35 USC 102, see remarks pages 9-10, have been fully considered but they are not persuasive. 
Applicant argues on page 8, regarding claim 1, that “Yamamoto fails to teach or suggest to determine, based on photon propagation, tissue structures and boundaries thereof that define the plurality of distinct compartments of tissue”. Examiner respectfully disagrees for the following reasons: one of ordinary skill in the art would recognize photon propagation to be propagation of light; also, distinct compartments of tissue could be defined through tissue metabolism behavior and functional imaging of tissue oxygenation. Yamamoto discloses an imaging system that measures tissue oxygenation over time (section 2.1 pg. 144 para. 1 line 3) with respect to the location of the optical probes (Fig. 3(a) on page 145). This system inherently allows for tissues structures to be defined with respect to the photons propagated by the optical probes surrounding the tissue in interest. 
Applicant argues on page 9,  regarding claim 1,“cited art fails to determine tissue structures and boundaries thereof, and instead ignores any boundaries that may be present”. Examiner respectfully disagrees, as Yamamoto discloses correction for the influence of a fat layer (section 2.3 on page 145), therefore not ignoring boundaries that are present, and measuring the changes in oxygenation and blood volume of muscles (abstract, page 142). As noted above, the imaging system measures tissue oxygenation/metabolism, overtime (section 2.1 pg. 144 para. 1 line 3) with respect to the location of the optical probes (Fig. 3(a) on page 145). 
Applicant also argues on page 9, regarding claim 1, that “The images of Yamamoto do not depict distinct compartments of tissue, as evidenced by the need to overlay boundaries of regions A-E in Figure 4, since the distinct compartments of tissue are not determined from photon propagation. In response, the examiner asserts that the boundaries of regions A-E in figure 4 are used to show the location of the traces A-E used for blood volume measurements shown in Fig. 5 (page 146, results, para. 1), not to define distinct compartments of tissue.
  Applicant argues on pages 9-10, regarding claim 10,  recites similar features to that of independent claim 1, and Yamamoto fails to teach or suggest the elements that are recited in claim 1, and are therefore not persuasive for the reasons discussed above. 
Applicant argues on page 10-11, regarding claims 3 and 12, that “Barbour fails to teach or suggest using an inverse algorithm of a three-dimensional modeling algorithm to display a tomographic representation of the distinct compartments of tissue reconstructed from the received data using the three-dimensional modeling algorithm”.  The examiner respectfully disagrees as delineating variations of tissue metabolism of a 3D tomographic map, as taught by Barbour ([0022]), and deriving information from the image (Barbour [0024]) would inherently allow for distinction between compartments in an tomographic image as distinct compartments of tissue function could function differently from one another and could exhibit different optical properties.  Barbour further discloses that “delineation of information afforded by the method described here, can be used to distinguish, for instance, between those regions of tissue continuing to experience oxygen debt…  Fig. 3” ([0056]).
Applicant argues on page 10, regarding dependent claims 2, 4-9, 11, 12-20,  are premised upon applicant’s assertion the dependent claims includes each of the recitations of a respective independent base claim, and further, submits that the rejections of the dependent claims are overcome and the dependent claims are in condition for allowance, and therefore not persuasive for the reasons discussed above.
Therefore, the examiner respectfully maintains the rejection of the claims under 35 U.S.C. 102(a)(2) and 35 U.S.C. 103 for the reasons stated above in response to arguments section and the 35 U.S.C. 102 and 35 U.S.C. 103 rejections above.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NESHAT BASET whose telephone number is (571)272-5478. The examiner can normally be reached M-F 7:30-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.B./               Examiner, Art Unit 3793                                                                                                                                                                                         
/AMELIE R DAVIS/               Primary Examiner, Art Unit 3793